Case 3:19-cv-07545-WHA Document 137-1 Filed 12/12/19 Page 1 of 17




            EXHIBIT A
                         Case 3:19-cv-07545-WHA Document 137-1 Filed 12/12/19 Page 2 of 17



                     1   Andrew P. Frederick
                           andrew.frederick@morganlewis.com
                     2   MORGAN, LEWIS & BOCKIUS LLP
                         1400 Page Mill Road
                     3   Palo Alto, CA 94304
                         (650) 843-7565
                     4
                         Kimberley E. Lunetta (pro hac vice pending)
                     5     klunetta@morganlewis.com
                         MORGAN, LEWIS & BOCKIUS LLP
                     6   101 Park Avenue
                         New York, NY 10178
                     7   (212) 309-6656
                     8   Attorneys for International
                         Institute for Conflict Prevention
                     9   and Resolution
                    10

                    11                               UNITED STATES DISTRICT COURT
                    12                            NORTHERN DISTRICT OF CALIFORNIA
                    13                                       SAN FRANCISCO DIVISION
                    14

                    15   TERRELL ABERNATHY, et al.,                       Case No. 3:19-cv-07545-WHA

                    16                          Petitioners,              OBJECTIONS AND RESPONSES TO
                                                                          RULE 30(b)(6) NOTICE OF DEPOSITION
                    17                  vs.                               OF THE INTERNATIONAL INSTITUTE
                                                                          FOR CONFLICT PREVENTION AND
                    18   DOORDASH, INC.,                                  RESOLUTION, INC.

                    19                          Respondent.

                    20
                                TO:     Warren Postman
                    21                    wdp@kellerlenkner.com
                                        KELLER LENKNER LLC
                    22                  1300 I Street, N.W., Suite 40E
                                        Washington, D.C. 20005
                    23                  (202) 749-8334
                    24          The International Institute for Conflict Prevention and Resolution, formerly known as the
                    25   Center for Public Resources, Inc. (“CPR”), by and through its attorneys Morgan, Lewis &
                    26   Bockius LLP, hereby serves its Objections and Responses to Petitioners’ Notice of Deposition
                    27

                    28
MORGAN, LEWIS &
                                                                     1
 BOCKIUS LLP                                        RULE 30(b)(6) NOTICE OF DEPOSITION
 ATTORNEYS AT LAW
     BOSTON B
                                                       CASE NO. 3:19-cv-07545-WHA
                          Case 3:19-cv-07545-WHA Document 137-1 Filed 12/12/19 Page 3 of 17



                     1   pursuant to Fed. R. Civ. P. 30(b)(6) (the “Notice”) in accordance with the numbered topics upon

                     2   which examination is requested, as follows.

                     3                                        GENERAL OBJECTIONS

                     4               1. CPR objects generally to these examination topics to the extent they seek

                     5   testimony protected by the attorney-client privilege, work product doctrine, or any other

                     6   applicable privilege.

                     7               2. CPR objects generally to these examination topics to the extent that they seek to

                     8   impose burdens or responsibilities beyond those set forth by the Federal Rules of Civil Procedure.

                     9               3. CPR objects generally to these examination topics to the extent they seek

                    10   information not relevant to the issue articulated by the Court during the November 25, 2019

                    11   hearing in the above-captioned action – namely Door Dash and/or its counsel Gibson Dunn’s

                    12   communications regarding the development of CPR’s Employment-Related Mass Claims Protocol

                    13   (Exhibit 1 to Subpoena to CPR for Production of Documents).

                    14               4. CPR objects generally to these examination topics to the extent that they run afoul

                    15   of Rule 32(a) of Supplemental Order to Order Setting Initial Case Management Conference in

                    16   Civil Cases Before Judge William Alsup. Hon. William Alsup, Supplemental Order to Order

                    17   Setting Initial Case Management Conference in Civil Cases Before Judge William Alsup, at R.

                    18   32(a) (February 12, 2018), https://www.cand.uscourts.gov/wp-content/uploads/judges/alsup-

                    19   wha/WHA-Supplemental-CMC-Order.pdf. (“Without a prior order increasing the limit, a party

                    20   may seek FRCP 30(b)(6) depositions from another party on up to a total of ten subject matters (for
                    21   the entire case) described with ‘reasonable particularity.’”).

                    22           CPR incorporates these objections by reference into each and every response below to the

                    23   extent applicable.

                    24   EXAMINATION TOPIC NO. 1.:

                    25           CPR’s search for documents responsive to Petitioners’ subpoena for documents,

                    26   dated November 29, 2019.
                    27

                    28
MORGAN, LEWIS &
                                                               2
 BOCKIUS LLP                     RESPONSE AND OBJECTIONS TO RULE 30(b)(6) NOTICE OF DEPOSITION
 ATTORNEYS AT LAW
                                                  CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-1 Filed 12/12/19 Page 4 of 17



                     1   OBJECTIONS AND RESPONSE:

                     2          CPR objects to this topic to the extent it calls for information protected from disclosure by

                     3   the attorney-client privilege or attorney work product doctrine. Subject to and without waiving

                     4   these objections and subject to the objections set forth in CPR’s Responses and Objections to

                     5   Petitioners’ Subpoena for Production of Documents, CPR will present Allen Waxman, President

                     6   and Chief Executive Officer of CPR, to testify on this topic in accordance with any Order of the

                     7   Court or agreement between counsel..

                     8   EXAMINATION TOPIC NO. 2.:

                     9          CPR’s preparation of designees to testify about information known or reasonably

                    10   available to CPR regarding each topic identified in this notice.

                    11   OBJECTIONS AND RESPONSE:

                    12          CPR objects to this topic to the extent it calls for information protected from disclosure by

                    13   the attorney-client privilege or attorney work product doctrine. Subject to and without waiving

                    14   these objections and its objections to each of the Examination Topics herein, CPR will present

                    15   Allen Waxman, President and Chief Executive Officer of CPR, to testify on this topic in

                    16   accordance with any Order of the Court or agreement between counsel.

                    17   EXAMINATION TOPIC NO. 3.:

                    18          The origin of CPR’s decision to develop the Employment-Related Mass Claims

                    19   Protocol and Procedure announced by press release on November 6, 2019 (“the Mass

                    20   Claims Protocol”).
                    21   OBJECTIONS AND RESPONSE:

                    22          CPR objects to this topic on the grounds that it seeks information not relevant to the issue

                    23   articulated by the Court during the November 25, 2019 hearing in the above-captioned action –

                    24   namely Door Dash and/or its counsel Gibson Dunn’s communications with CPR regarding the

                    25   development of CPR’s Employment-Related Mass Claims Protocol (Exhibit 1 to Subpoena to

                    26   CPR for Production of Documents). Subject to and without waiving these objections, CPR will
                    27

                    28
MORGAN, LEWIS &
                                                              3
 BOCKIUS LLP                    RESPONSE AND OBJECTIONS TO RULE 30(b)(6) NOTICE OF DEPOSITION
 ATTORNEYS AT LAW
                                                 CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-1 Filed 12/12/19 Page 5 of 17



                     1   present Allen Waxman, President and Chief Executive Officer of CPR, to testify on this topic in

                     2   accordance with any Order of the Court or agreement between counsel.

                     3   EXAMINATION TOPIC NO. 4.:

                     4          Why CPR developed the Mass Claims Protocol when it did.

                     5   OBJECTIONS AND RESPONSE:

                     6          CPR objects to this topic on the grounds that it seeks information not relevant to the issue

                     7   articulated by the Court during the November 25, 2019 hearing in the above-captioned action –

                     8   namely Door Dash and/or its counsel Gibson Dunn’s communications with CPR regarding the

                     9   development of CPR’s Employment-Related Mass Claims Protocol (Exhibit 1 to Subpoena to

                    10   CPR for Production of Documents). Subject to and without waiving these objections, CPR will

                    11   present Allen Waxman, President and Chief Executive Officer of CPR, to testify on this topic in

                    12   accordance with any Order of the Court or agreement between counsel.

                    13   EXAMINATION TOPIC NO. 5

                    14          The existence and location of documents reflecting how, when, and why CPR

                    15   undertook to create the Mass Claims Protocol.

                    16   OBJECTIONS AND RESPONSE:

                    17          CPR objects to this topic on the grounds that it seeks information not relevant to the issue

                    18   articulated by the Court during the November 25, 2019 hearing in the above-captioned action –

                    19   namely Door Dash and/or its counsel Gibson Dunn’s communications with CPR regarding the

                    20   development of CPR’s Employment-Related Mass Claims Protocol (Exhibit 1 to Subpoena to
                    21   CPR for Production of Documents). Subject to and without waiving these objections, CPR will

                    22   present Allen Waxman, President and Chief Executive Officer of CPR, to testify on this topic in

                    23   accordance with any Order of the Court or agreement between counsel.

                    24   EXAMINATION TOPIC NO. 6

                    25          Any efforts CPR made to seek outside comment on whether a mass claims protocol

                    26   was necessary, including who was involved in those efforts and whether there was any
                    27   discussion about whether there should have been such efforts.

                    28
MORGAN, LEWIS &
                                                              4
 BOCKIUS LLP                    RESPONSE AND OBJECTIONS TO RULE 30(b)(6) NOTICE OF DEPOSITION
 ATTORNEYS AT LAW
                                                 CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-1 Filed 12/12/19 Page 6 of 17



                     1   OBJECTIONS AND RESPONSE:

                     2          CPR objects to this topic on the grounds that it seeks information not relevant to the issue

                     3   articulated by the Court during the November 25, 2019 hearing in the above-captioned action –

                     4   namely Door Dash and/or its counsel Gibson Dunn’s communications with CPR regarding the

                     5   development of CPR’s Employment-Related Mass Claims Protocol (Exhibit 1 to Subpoena to

                     6   CPR for Production of Documents). Subject to and without waiving these objections, CPR will

                     7   present Allen Waxman, President and Chief Executive Officer of CPR, to testify on this topic in

                     8   accordance with any Order of the Court or agreement between counsel.

                     9   EXAMINATION TOPIC NO. 7

                    10          The total number arbitrations and employment-related arbitrations administered by

                    11   CPR each year.

                    12   OBJECTIONS AND RESPONSE:

                    13          CPR objects to this examination topic on the grounds that it is not relevant to the issue

                    14   articulated by the Court during the November 25, 2019 hearing in the above-captioned action –

                    15   namely Door Dash and/or its counsel Gibson Dunn’s communications with CPR regarding the

                    16   development of CPR’s Employment-Related Mass Claims Protocol (Exhibit 1 to Subpoena to

                    17   CPR for Production of Documents).

                    18   EXAMINATION TOPIC NO. 8

                    19          The identities and positions of CPR personnel involved in any discussions leading up

                    20   to the decision, or the decision itself, to develop the Mass Claims Protocol. “Personnel” here
                    21   includes employees, independent contractors, and agents no matter how designated.

                    22   “Positions” means substantive positions on the reasons for and design of a mass claims

                    23   protocol.

                    24   OBJECTIONS AND RESPONSE:

                    25          CPR objects to this examination topic on the grounds that it is vague, ambiguous, overly

                    26   broad, unduly burdensome, oppressive, and harassing. CPR further objects to this examination
                    27   topic to the extent it seeks information not relevant to the issue articulated by the Court during the

                    28
MORGAN, LEWIS &
                                                              5
 BOCKIUS LLP                    RESPONSE AND OBJECTIONS TO RULE 30(b)(6) NOTICE OF DEPOSITION
 ATTORNEYS AT LAW
                                                 CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-1 Filed 12/12/19 Page 7 of 17



                     1   November 25, 2019 hearing in the above-captioned action – namely Door Dash and/or its counsel

                     2   Gibson Dunn’s communications with CPR regarding the development of CPR’s Employment-

                     3   Related Mass Claims Protocol (Exhibit 1 to Subpoena to CPR for Production of Documents).

                     4   Subject to and without waiving this objection, CPR will present Allen Waxman, President and

                     5   Chief Executive Office of CPR, to testify on this topic in accordance with any Order of the Court

                     6   or agreement between counsel.

                     7   EXAMINATION TOPIC NO. 9

                     8          The identities and positions of individuals other than CPR personnel involved, in any

                     9   way whatsoever, in any discussions leading up to the decision or the decision to develop the

                    10   Mass Claims Protocol. “Positions” means substantive positions on the reasons for and

                    11   design of a mass claims protocol.

                    12   OBJECTIONS AND RESPONSE:

                    13          See objections and response to Examination Topic No. 8.

                    14   EXAMINATION TOPIC NO. 10

                    15          The identities and positions of entities other than CPR involved, in any way

                    16   whatsoever, in any discussions leading up to the decision, or the decision itself, to develop

                    17   the Mass Claims Protocol. “Entities” means any business, association, or organization no

                    18   matter how denominated. “Positions” means substantive positions on the reasons for and

                    19   design of a mass claims protocol.

                    20   OBJECTIONS AND RESPONSE:
                    21          See objections and response to Examination Topic No. 8.

                    22   EXAMINATION TOPIC NO. 11

                    23          Any requests CPR received to develop a mass claims protocol from individuals not

                    24   employed by CPR and any follow-up on those requests by CPR.

                    25   OBJECTIONS AND RESPONSE:

                    26          CPR objects to this examination topic on the grounds that it is duplicative of Examination
                    27   Topic Nos. 3, 9, and 10. CPR further objects to this examination topic on the grounds that it is

                    28
MORGAN, LEWIS &
                                                              6
 BOCKIUS LLP                    RESPONSE AND OBJECTIONS TO RULE 30(b)(6) NOTICE OF DEPOSITION
 ATTORNEYS AT LAW
                                                 CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-1 Filed 12/12/19 Page 8 of 17



                     1   vague, ambiguous, overly broad, unduly burdensome, oppressive, and harassing. CPR further

                     2   objects to this examination topic to the extent it seeks information not relevant to the issue

                     3   articulated by the Court during the November 25, 2019 hearing in the above-captioned action –

                     4   namely Door Dash and/or its counsel Gibson Dunn’s communications with CPR regarding the

                     5   development of CPR’s Employment-Related Mass Claims Protocol (Exhibit 1 to Subpoena to

                     6   CPR for Production of Documents). Subject to and without waiving these objections, CPR will

                     7   present Allen Waxman, President and Chief Executive Office of CPR, to testify on this topic in

                     8   accordance with any Order of the Court or agreement between counsel.

                     9   EXAMINATION TOPIC NO. 12

                    10          The existence and location of documents reflecting any requests CPR received to

                    11   develop a mass claims protocol from individuals not employed by CPR and any follow-up

                    12   on those requests by CPR.

                    13   OBJECTIONS AND RESPONSE:

                    14          CPR objects to this examination topic on the grounds that it is duplicative of Examination

                    15   Topic No. 5. Subject to and without waiving this objection, CPR will present Allen Waxman,

                    16   President and Chief Executive Office of CPR, to testify on this topic in accordance with any

                    17   Order of the Court or agreement between counsel.

                    18   EXAMINATION TOPIC NO. 13

                    19          CPR’s response to any requests CPR received to develop a mass claims protocol

                    20   from individuals not employed by CPR and any follow-up on those requests by CPR.
                    21   OBJECTIONS AND RESPONSE:

                    22          CPR objects to this examination topic on the grounds that it is duplicative of Examination

                    23   Topic No. 11. CPR objects to this topic on the grounds that it seeks information not relevant to

                    24   the issue articulated by the Court during the November 25, 2019 hearing in the above-captioned

                    25   action – namely Door Dash and/or its counsel Gibson Dunn’s communications regarding the

                    26   development of CPR’s Employment-Related Mass Claims Protocol (Exhibit 1 to Subpoena to
                    27   CPR for Production of Documents). Subject to and without waiving these objections, CPR will

                    28
MORGAN, LEWIS &
                                                              7
 BOCKIUS LLP                    RESPONSE AND OBJECTIONS TO RULE 30(b)(6) NOTICE OF DEPOSITION
 ATTORNEYS AT LAW
                                                 CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-1 Filed 12/12/19 Page 9 of 17



                     1   present Allen Waxman, President and Chief Executive Office of CPR, to testify on this topic in

                     2   accordance with any Order of the Court or agreement between counsel.

                     3   EXAMINATION TOPIC NO. 14

                     4          The existence and location of documents reflecting CPR’s response to any requests

                     5   CPR received to develop a mass claims protocol from individuals not employed by CPR and

                     6   any follow-up on those requests by CPR.

                     7   OBJECTIONS AND RESPONSE:

                     8          CPR objects to this examination topic on the grounds that it is duplicative of Examination

                     9   Topic No. 12. CPR objects to this topic on the grounds that it seeks information not relevant to

                    10   the issue articulated by the Court during the November 25, 2019 hearing in the above-captioned

                    11   action – namely Door Dash and/or its counsel Gibson Dunn’s communications with CPR

                    12   regarding the development of CPR’s Employment-Related Mass Claims Protocol (Exhibit 1 to

                    13   Subpoena to CPR for Production of Documents). Subject to and without waiving these

                    14   objections, CPR will present Allen Waxman, President and Chief Executive Office of CPR, to

                    15   testify on this topic in accordance with any Order of the Court or agreement between counsel.

                    16   EXAMINATION TOPIC NO. 15

                    17          The existence, content, and revisions made to each draft of the Mass Claims

                    18   Protocol.

                    19   OBJECTIONS AND RESPONSE:

                    20          CPR objects to this examination topic on the grounds that it is vague, ambiguous, overly
                    21   broad, unduly burdensome, oppressive, and harassing. CPR further objects to this examination

                    22   topic to the extent it seeks information not relevant to the issue articulated by the Court during the

                    23   November 25, 2019 hearing in the above-captioned action – namely Door Dash and/or its counsel

                    24   Gibson Dunn’s communications with CPR regarding the development of CPR’s Employment-

                    25   Related Mass Claims Protocol (Exhibit 1 to Subpoena to CPR for Production of Documents).

                    26   Subject to and without waiving this objection, CPR will present Allen Waxman, President and
                    27

                    28
MORGAN, LEWIS &
                                                              8
 BOCKIUS LLP                    RESPONSE AND OBJECTIONS TO RULE 30(b)(6) NOTICE OF DEPOSITION
 ATTORNEYS AT LAW
                                                 CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-1 Filed 12/12/19 Page 10 of 17



                     1   Chief Executive Office of CPR, to testify on this topic in accordance with any Order of the Court

                     2   or agreement between counsel.

                     3   EXAMINATION TOPIC NO. 16

                     4          How long the drafting process took.

                     5   OBJECTIONS AND RESPONSE:

                     6          See objections and response to Examination Topic No. 15.

                     7   EXAMINATION TOPIC NO. 17

                     8          The existence and location of documents reflecting how, when, and who drafted,

                     9   revised, commented upon, or approved the Mass Claims Protocol.

                    10   OBJECTIONS AND RESPONSE:

                    11          See objections and response to Examination Topic No. 15.

                    12   EXAMINATION TOPIC NO. 18

                    13          Any efforts by CPR to solicit help, feedback, revisions, comments, or input on the

                    14   drafting process from anyone or any entity outside CPR.

                    15   OBJECTIONS AND RESPONSE:

                    16          CPR objects to this examination topic on the grounds that it is vague, ambiguous, overly

                    17   broad, unduly burdensome, oppressive, and harassing. CPR further objects to this examination

                    18   topic to the extent it seeks information not relevant to the issue articulated by the Court during the

                    19   November 25, 2019 hearing in the above-captioned action – namely Door Dash and/or its counsel

                    20   Gibson Dunn’s communications with CPR regarding the development of CPR’s Employment-
                    21   Related Mass Claims Protocol (Exhibit 1 to Subpoena to CPR for Production of Documents).

                    22   Subject to and without waiving this objection, CPR will present Allen Waxman, President and

                    23   Chief Executive Office of CPR, to testify on this topic in accordance with any Order of the Court

                    24   or agreement between counsel.

                    25

                    26
                    27

                    28
MORGAN, LEWIS &
                                                              9
 BOCKIUS LLP                    RESPONSE AND OBJECTIONS TO RULE 30(b)(6) NOTICE OF DEPOSITION
 ATTORNEYS AT LAW
                                                 CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-1 Filed 12/12/19 Page 11 of 17



                     1   EXAMINATION TOPIC NO. 19

                     2          The identities, suggestions, comments, and employer of each individual involved in

                     3   drafting, reviewing, revising, or commenting upon the Mass Claims Protocol.

                     4   OBJECTIONS AND RESPONSE:

                     5          See objections and response to Examination Topic No. 15.

                     6   EXAMINATION TOPIC NO. 20

                     7          CPR’s discussion, internal or with outside parties, regarding any decision to involve,

                     8   or not, members of the defense bar in the drafting process of the Mass Claims Protocol.

                     9   OBJECTIONS AND RESPONSE:

                    10          See objections and response to Examination Topic No. 15.

                    11   EXAMINATION TOPIC NO. 21

                    12          CPR’s discussion, internal or with outside parties, regarding and any decision to

                    13   involve, or not, members of the plaintiff’s bar in the drafting process of the Mass Claims

                    14   Protocol, including any discussion or decision regarding Keller Lenkner LLC.

                    15   OBJECTIONS AND RESPONSE:

                    16          See objections and response to Examination Topic No. 15.

                    17   EXAMINATION TOPIC NO. 22

                    18          Any role that lawyers from any outside law firm played in drafting, reviewing,

                    19   commenting on, or approving the Mass Claims Protocol, including but not limited to,

                    20   Gibson, Dunn & Crutcher LLP or Littler Mendelson P.C.
                    21   OBJECTIONS AND RESPONSE:

                    22          See objections and response to Examination Topic No. 15.

                    23   EXAMINATION TOPIC NO. 23

                    24          Any role that individuals, including lawyers or nonlawyers, from any outside

                    25   business played in drafting, reviewing, commenting on, or approving the Mass Claims

                    26   Protocol, including but not limited to, Postmates, DoorDash, Uber, Caviar, or Grubhub, the
                    27   U.S Chamber of Commerce (or any of its affiliates or chapters).

                    28
MORGAN, LEWIS &
                                                             10
 BOCKIUS LLP                    RESPONSE AND OBJECTIONS TO RULE 30(b)(6) NOTICE OF DEPOSITION
 ATTORNEYS AT LAW
                                                 CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-1 Filed 12/12/19 Page 12 of 17



                     1   OBJECTIONS AND RESPONSE:

                     2          See objections and response to Examination Topic No. 15.

                     3   EXAMINATION TOPIC NO. 24

                     4          The existence of communications between CPR staff regarding the Mass Claims

                     5   Protocol. “Communications” means all communications no matter how conducted.

                     6   OBJECTIONS AND RESPONSE:

                     7          See objections and response to Examination Topic No. 15.

                     8   EXAMINATION TOPIC NO. 25

                     9          The existence of communications between CPR staff and any outside party

                    10   regarding the Mass Claims Protocol. “Communications” means all communications no

                    11   matter how conducted.

                    12   OBJECTIONS AND RESPONSE:

                    13          See objections and response to Examination Topic No. 15.

                    14   EXAMINATION TOPIC NO. 26

                    15          The adoption of the Mass Claims Protocol and the associated arbitration rules by

                    16   employers, including DoorDash.

                    17   OBJECTIONS AND RESPONSE:

                    18          See objections and response to Examination Topic No. 15.

                    19   EXAMINATION TOPIC NO. 27

                    20          CPR’s efforts to publicize the Mass Claims Protocol, including the November 6, 2019
                    21   press release.

                    22   OBJECTIONS AND RESPONSE:

                    23          See objections and response to Examination Topic No. 15.

                    24   EXAMINATION TOPIC NO. 28

                    25          The existence of any plans, whether rejected, abandoned, under discussion, or still in

                    26   process, to develop new rules or protocols related to mass claims.
                    27

                    28
MORGAN, LEWIS &
                                                             11
 BOCKIUS LLP                    RESPONSE AND OBJECTIONS TO RULE 30(b)(6) NOTICE OF DEPOSITION
 ATTORNEYS AT LAW
                                                 CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-1 Filed 12/12/19 Page 13 of 17



                     1   OBJECTIONS AND RESPONSE:

                     2            CPR objects to this examination topic on the grounds that it is vague, ambiguous, overly

                     3   broad, unduly burdensome, oppressive, and harassing. CPR further objects to this examination

                     4   topic on the grounds that it seeks confidential, sensitive and proprietary information belonging to

                     5   CPR. CPR further objects to this examination topic to the extent it seeks information not relevant

                     6   to the issue articulated by the Court during the November 25, 2019 hearing in the above-

                     7   captioned action – namely Door Dash and/or its counsel Gibson Dunn’s communications with

                     8   CPR regarding the development of CPR’s Employment-Related Mass Claims Protocol (Exhibit 1

                     9   to Subpoena to CPR for Production of Documents).

                    10   EXAMINATION TOPIC NO. 29

                    11            All individuals and entities, whether employed by CPR or not, involved in any plans,

                    12   whether rejected, abandoned, or still in process, to develop new rules or protocols related to

                    13   mass claims.

                    14   OBJECTIONS AND RESPONSE:

                    15            See objections to Examination Topic No. 28.

                    16   EXAMINATION TOPIC NO. 30

                    17            The existence and location of documents, including communications, reflecting any

                    18   plans, whether rejected, abandoned, or still in process, to develop new rules or protocols

                    19   related to mass claims.

                    20   OBJECTIONS AND RESPONSE:
                    21            See objections to Examination Topic No. 28.

                    22   EXAMINATION TOPIC NO. 31

                    23            CPR’s standard practices, including any written rules, processes, practices or

                    24   guidelines, regarding how it develops, amends, revises, or promulgates its protocols and

                    25   rules.

                    26   OBJECTIONS AND RESPONSE:
                    27            See objections to Examination Topic No. 28.

                    28
MORGAN, LEWIS &
                                                               12
 BOCKIUS LLP                      RESPONSE AND OBJECTIONS TO RULE 30(b)(6) NOTICE OF DEPOSITION
 ATTORNEYS AT LAW
                                                   CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-1 Filed 12/12/19 Page 14 of 17



                     1   EXAMINATION TOPIC NO. 32

                     2         The existence, terms, and timing of any financial transactions between CPR and any

                     3   individual or entity (other than CPR employees) that played any role whatsoever in the

                     4   development of the Mass Claims Protocol

                     5   OBJECTIONS AND RESPONSE:

                     6         See objections and response to Examination Topic No. 15.

                     7   EXAMINATION TOPIC NO. 33

                     8         The existence and location of any documents reflecting any financial transactions

                     9   between CPR and any individual or entity (other than CPR employees) that played any role

                    10   whatsoever in the development of the Mass Claims Protocol.

                    11   OBJECTIONS AND RESPONSE:

                    12         See objections and response to Examination Topic No. 15.

                    13   EXAMINATION TOPIC NO. 34

                    14         The existence and terms of any agreements between CPR and any individual or

                    15   entity (other than CPR employees) that played any role whatsoever in the development of

                    16   the Mass Claims Protocol.

                    17   OBJECTIONS AND RESPONSE:

                    18         See objections and response to Examination Topic No. 15.

                    19   EXAMINATION TOPIC NO. 35

                    20         The existence and location of any documents reflecting any financial transactions
                    21   between CPR and any individual or entity (other than CPR employees) that played any role

                    22   whatsoever in the development of the Mass Claims Protocol.

                    23   OBJECTIONS AND RESPONSE:

                    24         See objections and response to Examination Topic No. 15.

                    25   EXAMINATION TOPIC NO. 36

                    26         All payments made to CPR in the last 3 years by Gibson, Dunn & Crutcher or
                    27   DoorDash, including the time, amount, and purpose of the payment.

                    28
MORGAN, LEWIS &
                                                            13
 BOCKIUS LLP                   RESPONSE AND OBJECTIONS TO RULE 30(b)(6) NOTICE OF DEPOSITION
 ATTORNEYS AT LAW
                                                CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-1 Filed 12/12/19 Page 15 of 17



                     1   OBJECTIONS AND RESPONSE:

                     2          See objections and response to Examination Topic No. 15.

                     3   EXAMINATION TOPIC NO. 37

                     4          The existence and location of documents reflecting or referring to payments

                     5   responsive to topic no. 36.

                     6   OBJECTIONS AND RESPONSE:

                     7          See objections and response to Examination Topic No. 15.

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &
                                                             14
 BOCKIUS LLP                    RESPONSE AND OBJECTIONS TO RULE 30(b)(6) NOTICE OF DEPOSITION
 ATTORNEYS AT LAW
                                                 CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-1 Filed 12/12/19 Page 16 of 17



                     1                                        AS TO OBJECTIONS ONLY:

                     2                                        MORGAN, LEWIS & BOCKIUS LLP
                                                              Attorneys for the International Institute for
                     3                                        Conflict Prevention and Resolution, Inc.

                     4
                                                              /s Kimberley E. Lunetta
                     5
                                                              Kimberley E. Lunetta, pro hac vice pending
                     6
                                                              Andrew P. Frederick
                     7
                         Dated: December 11, 2019
                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &
                                                            15
 BOCKIUS LLP                   RESPONSE AND OBJECTIONS TO RULE 30(b)(6) NOTICE OF DEPOSITION
 ATTORNEYS AT LAW
                                                CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-1 Filed 12/12/19 Page 17 of 17



                     1                                   CERTIFICATE OF SERVICE

                     2          I, Kimberley E. Lunetta, hereby certify that a true and correct copy of CPR 's Objections

                     3   and Responses to Petitioners’ Notice of Deposition of CPR under Rule 30(b)(6) was served on

                     4   December 11, 2019 via email upon:

                     5                 Warren Postman
                     6                   wdp@kellerlenkner.com
                                       KELLER LENKNER LLC
                     7                 1300 I Street, N.W., Suite SE
                                       Washington, D.C. 20005
                     8                 (202) 749-8334
                     9

                    10

                    11                                                 s/ Kimberley E. Lunetta

                    12                                                 Kimberley E. Lunetta

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                            3:19-CV-07545-WHA
 ATTORNEYS AT LAW
